 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDDavid Buttrick CompanyandMilk Wagon Driversand Creamery Workers Union, Local No. 380, af-filiatedwithInternationalBrotherhood of Team-sters, Chauffeurs,Warehousemen and Helpers ofAmerica. Case 1-CA-4816September15, 1967SUPPLEMENTAL DECISION AND ORDEROn May 26, 1966, the United States Court ofAppeals for the First Circuit announced its decisionwhich declined to enforce the Board's initial Deci-sion and Order in this proceeding,' and remandedthe case to the Board for reconsideration in light ofthe court's opinion 2 We accepted the court's re-mand and, on August 5, 1966, issued to the partiesand to interested organizations a notice of opportu-nity to submit statements of position and briefs.Statements and briefs were submitted by Respond-ent,General Counsel, and Local 380, and, asamicus curiae,by International Brotherhood ofTeamsters and United Mine Workers. With the aidof these statements and briefs, the Board has recon-sidered the record in light of the court's opinion,and has decided to reaffirm its original conclusionthat Local 380 is not presently disqualified to serveas the bargaining representative of Respondent'semployees.In our prior decision we found insufficientevidence of "any definite or substantial connec-tion" between Local 380 and the loans by the fund3to Respondent's competitor Whiting4 which asser-tedly created a disabling conflict of interest in Local380. 154 NLRB 1468, footnote 1. Finding such aconnection lacking, we expressed no views onwhether these loans nonetheless posed such athreat to the full and fair performance of the dutiesimposed upon Local 380 as a Section 9(a) repre-sentative as to disqualify it from serving as thebargaining agent for Respondent's employees.The court felt that our "lack-of-connection" ap-proach, emphasizing the absence of formal affilia-tion and participation in the loans, was inadequateto cope with the conflict-of-interest problem. For,"it is the interrelationship of powers and tempta-tions created by the Fund's loans . . . which givesrise to the problem, without regard to the circum-stances leading to the existence of the loans." 361F.2d at p. 304. The better approach, the court sug-gests, is to determine whether there is an "innate"or"proximate" danger that the InternationalBrotherhood of Teamsters, through its constitu-tional powers, will subject Local 380's bargainingconduct to the advancement of the "ulterior" pur-pose of protecting the fund's loans to Whiting.Id.at p. 307. "What is required is a selective scrutinyof those key powers which a local bargaining agentmust be able to exercise with undivided loyalty if itis to engender confidence at the bargaining table."Ibid.Thus, the court's remand directs us to assessthe "potential, not merely the actuality of conflictof interest," to consider the "feasibility of devisingreasonable proscriptions and safeguards," and to"frame an order which, hopefully, will balance thelegitimate interest of the Fund, respondent, Interna-tional, Local 380, and respondent's employees."Id.at pp. 308-309.Accepting the court's views as to the proper stand-ard to be applied, we shall assume, as the courtdid, that the object of the loans to Whiting was tosecure maximum gain at minimum risk for the fundbeneficiaries,5 and that the Teamsters general pres-ident, as one of 16 trustees on the fund, has an in-terest in seeing Whiting prosper in order to imple-ment that object.6 Our task is thus to gauge thelikelihood that the general president and the generalexecutive board,' through the exercise of authorityunder the Teamsters constitution, can and will pur-sue the International's loan protection interest byalteringLocal 380's bargaining conduct. On thisrecord we find the possibility of such interventionin local bargaining is too remote to disqualify Local380 from representing Respondent's employees.It is true that the Teamsters constitution gives thegeneral president certain enumerated powers whichcould be used to influence bargaining activity of thelocals.Thus, he can refuse a local's request to ex-clude lessees, "vendors," or "owner-equipmentdrivers" in a contract (art. II, sec. 2(b)-(d));8 directa vote among local membership on "any matter,issue or proposition" (art. VI, sec. 1(h)), includingthe employer's final contract offer (art. XII, sec.1(b)); resolve "all grievances and disputes" sub-154 NLRB 14682N L R B v David Butt rick Co,361 F 2d 300 (C A 1) On October26, 1966, the court granted motions to enlarge the record to include fourof Respondent's preelection communications to employees and the cur-rent Teamsters constitution as revised at its July 1966 conventionThe Teamsters Central States, Southeast and Southwest Areas Pen-sion Fund4The nature and degree of competition between Respondent and Whit-ing were not fully developed at the hearings in the case However, we donot predicate our conclusion herein on the lack of competition, and shallassume, for purposes of this proceeding, that the requisite degree of com-petitiveness exists5 It has been suggested that considerations other than safe, maximumreturn may underlie some union investment decisions See Comment, 67Columbia LawReview 162,163-165 See also Hickey,"The Establish-ment of Pension Plans in theLaborRelations Process,"18 VanderbiltLaw Review151, 172-173"We need not determine the precise nature of this interest It should benoted that Congress is currently considering proposals which impose anddefine a"fiduciary"responsibility on administrators of pension funds SeeSec 14(dHi) ofH R 5741and S 1024,and Secs 206 and 209 of S1255 See alsoSec 402 of S 1103'The general executive board is composed of the general president, thegeneral secretary-treasurer,and the general vice president,and 12 vicepresidentsArt I V, sec 1(a)of the International constitution"The general president's action is subject to review by the general ex-ecutive board167 NLRB No. 58 DAVID BUTTRICK CO.mitted by joint councils or locals (art. VI, sec. 2(a));approve local bylaws subject to appeal to thegeneral executive board (art. VI, sec. 4(a), art.XXII, sec. 1); under specified procedures and forlimited reasons, impose a trusteeship over the local(art.VI, sec. 5); "approve, disapprove or modify"a local's proposed involvement in a strike, boycott,lawsuit, or "any serious difficulty" (art. XII, sec.1(c)); approve "out-of-work" benefits for strikes offewer than 200 employees which have not beencleared by the general executive board (art. XII,sec. 3 5(d)); determine the existence of a lockout forpurposes of "out-of-work" benefits (art. XII, sec.9); and approve local solicitations for financial aidfrom sister locals (art. XIII, sec. 2). Acting withthe general executive board, the general presidenthas the power to compel a local to arbitrate adispute with an employer, "not covered by a LocalUnion agreement" (art. VI, sec. 3); terminate Inter-national financial aid to a local (art. XII, sec. 7); andappointnegotiatingcommitteesand establishprocedure for negotiating area, national, and indus-trywide agreements, and "do all things necessary toimplement the enforcement of such agreements"(art.XVI, sec. 4(b)). And, finally, the constitutionrequires the locals to submit proposed bargainingagreements to joint councils or State or area confer-ences9 (art. XII, sec. 11(a)), and the general execu-tive board may veto the execution of a contractcalling for less-than-prevailing wages or workingconditions. Art. XII, sec. 1 1(d).Save for trusteeship, the general tenor of thesepowers is that of limited, procedurally safeguarded,restraint on local bargaining activity. The generalpresident has no authority either to formulate localbargaining goals or to compel strike action to carrythem out. The powers in respect to strike votes,contract approval, arbitration, financial aid,et al.,are by their terms limited to inhibiting or discourag-ing action which is initiated by the local itself. In ad-dition, the constitution impliedly places primaryauthority over bargaining in the locals by disavow-ing International responsibility for local strikes andboycotts (art. XII, sec. 1(c)) and for contract liabili-ty (art. XII, sec. 1 1(c) and sec. 14). The question ofwhether to join into area, national, or industry bar-gaining is also decided by the locals (art. XVI, sec.4(a)), and only then do the powers of the generalpresident in these negotiations come into play.While International trusteeship could eliminatelocal control over bargaining,10 this danger appearsto be somewhat muted by Sec. 302 of the Landrum-Griffin Act (29 U.S.C. § 462) which limits the pur-Area conferences are "subject to the unqualified supervision,direction and control of the General President " Art XVI, sec I10The situation to which the International is the unit representative, bydesignation or otherwise,is not,of course,before us,and we express noviews on any conflict of interest problems ansing there11Itmay be that a strong general president might be able to transmutethese limiteddejurepowers into effect defactocontrol over local bargain-439pose for which trusteeships can be imposed, and thepursuit of a pension fund financial interest wouldappear to fall outside the list of permitted objec-tives. In sum, we find that the constitutional powerspermit only a limited entry into local bargaining ac-tivity, and that the local constitutes the initiatingand pervasive force in dealings with employers."In addition, we find no evidence that the Interna-tional has been tempted by the fund's loans to Whit-ing to exercise its limited constitutional powersover Local 380. There is also no indication on thisrecord that the general president has ever sought toalter Local 380's bargaining conduct for any reason.The possibility that he might intervene in Local380's negotiations and submerge the employees'representational interests in favor of protecting theWhiting loans is, in our opinion, too remote tojusti-fy overturning the employees' clear-cut selection ofLocal 380 as their bargaining agent.12 This is not tosay that we think the Whiting loans are completelyinsignificant to Local 380's continued existence asstatutory bargaining agent. We shall be most sensi-tive to future conduct evidencing pressure, con-stitutional or other, to bend Local 380's bargainingcoursetowardsloanprotection.Existingprocedures are available under the Act to curtailsuch pressure or, if necessary, even to withdrawLocal 380's certification in the event of impermissi-ble pressures. But, as this record stands, it does notsupport disqualification of Local 380.In respect to the establishment of safeguards orguidelines to govern union and pension fund invest-ments generally, we share the court's concern overthe "eroding effects" of conflicts between invest-ment protection and employee representation,which are "likely to arise with increasing frequen-cy." 361 F.2d at 305. Yet, we find many compellingreasons for not formulating general standards in asingleproceeding such as this. First, there areseveral elements of the conflict-of-interest problem- the necessary degree of competition, the differentpossible types and amounts of investments, variousmethods of fund administration, etc., - which havenot been developed in the case. Thus, we havereservations as to whether we are sufficiently in-formed to delimit the relative hazard posed by thedifferent combinations of investment, fund adminis-tration,Internationalcontrolover locals, anddegree of competition between employers; the par-ticipantsin thisproceeding have not offered a feasi-ble means for doing so. Moreover, we feel that theraw data necessary to devise broad guidelines is notyet available. Respondent in its brief has recognizedmg But we do not think the court intended that we determine and weighstrength of personalities in deciding the "proximateness" of the conflict-of-interest hazard11The recordnow establishes thatbeforethe electionthe Company in-formed the employees of the loans to Whiting and asserted that they con-stituted a disabling conflict of interest The employees voted 24 to 2 forthe Union inthe face ofthis assertion 440DECISIONS OF NATIONALthat the"field of pension fund investment is a vastone in which much of the basic information is stillin the process of compilation."In addition, thePresident's Committee on Corporate Pension Fundsconsidered regulatory measures other than the ex-isting disclosure requirements,but failed to recom-mend such additional regulation in part because ofthe "absence of sufficient facts as to the prevalenceof abuses.""Public Policy and Private PensionPrograms" (GPO 1965).We note that Congress iscurrently considering several proposals for expand-ing the regulation of pension funds,including cer-tain aspects of fund investments.See H.R. 5741, S.1024, S.1103, S. 1255.And, finally, any approachto such guidelines in the area of pension fund in-vestments should not be undertaken withoutreviewing the impact of those guiding principles onthe not-uncommon practice of unions themselves toLABOR RELATIONS BOARDmake loans to companies which are in financial dif-ficulties in order to preserve jobs for the company'semployees.This occurs,we observe,in industrieswhere competition is intense and where the sameunion may represent employees of the competitors.No comprehensive data concerning these practicesare before us or to our knowledge are yet available.We think it is desirable to explore fully the con-sequences of any proposed general investment orbargaining safeguards in this related field beforeadopting them. For these reasons, we believe thatour ruling in this proceeding should be limited to thefacts presented by the record before us.ORDERUpon the entire record, the Board reaffirms itsOrder of September 23, 1965.